DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sachs (U.S. Patent # 6,508,980) teaches a method for additively manufacturing a three-dimensional object comprised of providing a part formed by 3D printing formed from a model material/powder and a binder component wherein after formation the formed object was surrounded by a particle-based support/settering powder and subjected to heat treatment to form a pre-sintered object which possessed sufficient strength to retain its printed shape without the particle-based supports/settering powder.
In the case of claim 1 however, Sachs did not fairly teach or suggest that the particle-based support/settering powder was a pliable particle-based support. In the case of claim 50, Sachs does not fairly teach or suggest that the heating evaporated the particle-based support/settering powder. In the case of claim 51, Sachs does not fairly teach or suggest that the heating sublimated the particle-based support/settering powder. In the case of claim 52 Sachs does not fairly teach or suggest that the heating powderized the particle-based support/settering powder to reduce stress in the pre-sintered object during sintering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 through 19, 21 through 26, 28, 31 and 50 through 52 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712